Citation Nr: 0830090	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include secondary to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen a claim of 
entitlement to service connection for a seizure disorder but 
then denied the claim on the merits, including secondary to 
the service-connected PTSD.  

In a January 1996 rating decision, the RO denied the 
veteran's initial claim for service connection for a seizure 
disorder, finding that the disability was not incurred in or 
aggravated by service.  In advancing his present claim, the 
veteran has essentially asserted that his seizure disorder is 
secondary to his service-connected PTSD.  In light of the new 
theory presented, the Board considers this claim to be a new 
one.  Therefore, the Board will consider all evidence of 
record on the merits, without imposing any burden on the 
veteran to submit new and material evidence in accordance 
with recent court precedent.  See Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008).  

The veteran, his spouse and a friend testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in June 2008.  A transcript of the proceedings is in the 
file.  


FINDINGS OF FACT

1.  The veteran was not treated for a seizure disorder in 
service, he did not sustain a traumatic brain injury in 
service, and a seizure disorder was not manifest to a 
compensable degree within one year of his discharge from 
service.  

2.  The medical evidence does not show that the veteran's 
currently diagnosed seizure disorder is related to his active 
military service or his service-connected PTSD.  
CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
military service, it may not be presumed to have been so 
incurred, and it is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
informed how disability ratings and effective dates are 
assigned in March 2006 and June 2007 correspondence.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In this regard, the Board observes that the veteran was 
informed that part of his claims folder was reported missing 
and was being rebuilt.  The missing files, however, were 
found, and there is no evidence that the record is not 
complete.  Further, while the veteran did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated in an October 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent personal 
testimony at a hearing before a Veterans Law Judge at the RO 
in June 2008.  

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication, and any deficiency is not prejudicial to 
the veteran.  There is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a seizure disorder, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service treatment records do not show any 
treatment for, or a diagnosis of a seizure disorder.  There 
is also no indication that he sustained any type of traumatic 
brain injury in service.  Finally, there is no competent 
medical opinion relating the disorder to the veteran's active 
military service, and continuity of symptomatology has not 
been demonstrated.  In fact, the seizure disorder was 
initially manifest in 1991, more than 30 years after the 
veteran's discharge from service; and at a VA examination in 
August 1993, the disorder was found to probably be due to 
alcohol withdrawal.  

With regard to the veteran's assertions that he sustained 
some type of brain trauma in service, the Board specifically 
finds that his allegations lack credibility.  In a September 
2006 VA record, the veteran related that he slipped off a 
truck in 1991 and sustained a head injury which led to his 
seizure disorder.  He also reported that in 2002, he was 
involved in a deliberate hit-and-run accident in which he was 
hit by a motor vehicle driven by his brother.  There is no 
evidence in the file to support his assertions that he 
sustained a brain injury in service.  Moreover, in light of 
the discrepancies in the reports, as well as the veteran's 
medical history - which denotes seizures due to alcohol 
withdrawal and "blackouts" the Board concludes that his 
assertions are inherently incredible.  Hence, the Board finds 
that service connection may not be granted for a seizure 
disorder on either a direct or presumptive basis.  

The veteran also alleges that his seizure disorder is 
secondary to his service-connected PTSD, and that service 
connection for the disability is therefore warranted on a 
secondary basis.  The medical evidence, however, 
preponderates against that assertion.  The veteran's former 
VA neurologist, Michael P. Remler, M.D., has diagnosed the 
veteran with a seizure disorder, but his statements 
pertaining to the disability do not present a causal 
secondary relationship between the seizure disorder and the 
veteran's service-connected PTSD.  In an April 2005 note, Dr. 
Remler indicated that the issue regarding the presence of 
seizures was difficult to discern based on the veteran's 
descriptions of the events.  He regarded the veteran's 
episodes more as flashbacks rather than seizures and he 
believed that the medical management was appropriate.  In a 
September 2003 note, the veteran's VA primary care physician, 
Arthur L. M. Swislocki, M.D., an endocrinologist, concluded 
that the veteran suffered from a complex seizure disorder 
that was difficult to sort out from his PTSD.  He noted, 
however, that the etiology of the seizures remained 
enigmatic.  They were not reported to be secondary to or 
aggravated by the PTSD.  In the absence of competent evidence 
linking the two disabilities, the Board finds that service 
connection for a seizure disorder, secondary to PTSD is not 
warranted.  

The Board observes that the veteran was not afforded a VA 
examination to specifically determine if there was a causal 
relationship between his service-connected PTSD and the 
seizure disorder.  Nevertheless, the Board finds that the 
evidence before it is sufficient upon which to base a 
decision in the claim.  The veteran's VA treating physicians, 
an endocrinologist and a neurologist, have thoroughly 
examined the veteran over several years, reviewed his records 
and medical history, and have been unable to provide any type 
of explanation or causal relationship between the two 
disabilities, in part based on the confusing and 
contradictory history reported by the veteran.  The appellant 
also reports post service head injuries which clearly are not 
related to service.  The Board is therefore satisfied that an 
additional opinion would not be helpful on the question, and 
specifically finds that such examination/opinion is not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, while the veteran contends that his seizure disorder 
is related to his period of active military service, or his 
service-connected PTSD, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu.  In 
this regard, he, his spouse, and his friend are competent to 
identify the presence of symptoms or to state that they have 
witnessed the veteran' having seizures.  They are not, 
however, competent to relate any currently diagnosed 
disability to his military service or to another disability, 
such as the PTSD.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a seizure disorder, including 
secondary to service-connected PTSD, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


